 Case 19-90927         Doc 303      Filed 01/04/21 Entered 01/04/21 11:31:39           Desc Main
                                     Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION


      In re:                                           Chapter 11

      EP Technology Corporation, USA,                  Bankruptcy No. 19-90927

                               Debtor.                 Honorable Mary P. Gorman


                          SECOND REPORT OF PENDING SALE
        The above-captioned debtor and debtor in possession (the “Debtor”) respectfully reports

as follows:

1.      On July 28, 2020, the Bankruptcy Court for the Central District of Illinois entered its Order

(I) Approving the Sale of Certain of the Debtor’s Assets Free and Clear of Liens, Claims,

Encumbrances, and Interests; and (II) Granting Related Relief [Ecf. Dkt. No. 223] authorizing the

Debtor to sell certain inventory as described more fully in Debtor’s Motion for Entry of an Order

(I) Approving the Sale of Certain of the Debtor’s Assets Free and Clear of Liens, Claims,

Encumbrances, and Interests; and (II) Granting Related Relief [Ecf. Dkt. No. 208] for the total

purchase price of $3,260,000.00 free and clear of liens, claims, encumbrances and interests.

2.      On December 12, 2020 the Debtor filed the Report of Pending Salei [Ecf. Dkt. No. 301]

stating that, among other things, the Debtor anticipated receiving payment, and completing the

sale, on or before December 31, 2020.

3.      Due to circumstances beyond the Debtor’s control, the Debtor now anticipates that the sale

will be completed, and full payment received, by the end of March 2021. To date, the Debtor has

received approximately $700,000 from the buyer towards the total purchase price. The Debtor will

file a report of final sale as appropriate at a later date.




      {00182082 2}
 Case 19-90927      Doc 303    Filed 01/04/21 Entered 01/04/21 11:31:39   Desc Main
                                Document     Page 2 of 2



Dated: January 4, 2021                    Respectfully submitted,

                                          By: /s/ Angela M. Snell
                                          Attorney for the Debtor

William J. Factor (6205675)
Angela M. Snell (6307044)
FACTORLAW
105 W. Madison, Suite 1500
Chicago, IL 60602
Tel: (312) 878-4830
Fax: (847) 574-8233
Email: asnell@wfactorlaw.com




{00182082 2}
